UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
DISTRICT COUNCIL NO. 9 INTERNATIONAL                                   :
UNION OF PAINTERS AND ALLIED TRADES,                                   :
A.F.L.-C.I.O.,                                                         :     19-CV-11358 (JMF)
                                                                       :
                                     Petitioner,                       :   MEMORANDUM OPINION
                                                                       :       AND ORDER
                  -v-                                                  :
                                                                       :
                                                                       :
PHOENIX INTERIOR CONTRACTING CO., INC. a/k/a :
PHOENIX INTERIOR CONTRACTING,                                          :
                                                                       :
                                      Respondent.                      :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On December 12, 2019, Petitioner filed a Petition to Confirm Arbitration. ECF No. 1.

On December 16, 2019, the Court set a briefing schedule for Petitioner’s submission of any

additional materials in support of the Petition, Respondent’s opposition, and Petitioner’s reply.

ECF No. 7. Petitioner served Respondent with the Petition, supporting materials, and the

briefing schedule. ECF Nos. 8-9. Pursuant to the briefing schedule, Respondent’s opposition

was due no later than January 20, 2020. ECF No. 7. To date, Respondent has neither responded

to the Petition nor otherwise sought relief from the Award.

        The Court must treat the Petition, even though unopposed, “as akin to a motion for

summary judgment based on the movant’s submissions.” Trs. for Mason Tenders Dist. Council

Welfare Fund, Pension Fund, Annuity Fund & Training Program Fund v. Capstone Constr.

Corp., 11-CV-1715 (JMF), 2013 WL 1703578, at *2 (S.D.N.Y. Apr. 19, 2013) (discussing in

depth the legal standards for resolving unopposed petitions to confirm arbitration awards). After
reviewing the Petition and the supporting materials, the Court finds that there is no genuine issue

of material fact precluding summary judgment as to all portions of the Award, as the Arbitrator’s

decision provides more than “a barely colorable justification for the outcome reached.” Id. at *3

(internal quotation marks omitted). Nor is there any justification under Section 10(a) of the

Federal Arbitration Act for vacating the Award.

       Petitioner also requests an award of its attorney’s fees and costs incurred in bringing the

Petition. ECF No. 1-1, at 5. Within one week of the date of this Order, Petitioner shall submit

an accounting of any fees and costs it seeks and a letter addressing the reasonableness and

necessity of the hours spent, rates charged, and litigation costs incurred.

       Accordingly, the Court grants Petitioner’s unopposed petition to confirm the entire

Award. Petitioner is directed to file its Proposed Judgment electronically, using the ECF Filing

Event “Proposed Judgment,” by no later than January 24, 2020.

       SO ORDERED.


Dated: January 22, 2020                               __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                            United States District Judge




                                                  2
